Ellis, J.
(concurring) — I am not convinced that the assessment was made upon a fundamentally wrong basis, nor that the appellants’ property was not benefited to a greater extent than the property on' the opposite side of the street. The disparity, however, between the two amounts seems to me so great as to indicate arbitrary action. It is difficult to see from the evidence wherein the appellants’ property was benefited in more than double the amount assessed against like property across the street. I therefore concur in the result.